NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

INNOAS INC., a New Jersey Corporation,
Civil Action No. 17-12436 (JLL) (JAD)

Plaintiff
v.
OPINION ON DEFENDANTS’ MOTION
VISTA CAPITAL, LLC (d/bfa TO DISQUALIFY PLAINTIFF’S
BanCarprress; ETHAN PARK, an COUNSEL

individual, EDUARDO PARK, and
individual, XYZ CORPS l-l() (fictitious); and
JOHN!JANE DOES l-lO (iictitious),

Defendants.

 

 

JOSEPH A. DICKSON, U.S.M.J.

This matter comes before the Court upon Defendants Vista Capital, LLC and Ethan Parks’
Motion to Disqualify Counsel. (ECF No. 25). Pursuant to Federal Rule of Civil Procedure 78, the
Court did not hear oral argument on this issue. Aiter having carefully considered the parties’

submissions, and for the reasons stated below, Defendants’ Motion is DENIED.

I. RELEVANT BACKGROUND

In this action, Plaintiff Innoas, Inc. alleges that its former employee, Defendant Eduardo
Park, resigned from Innoas and immediately took a job with a direct competitor, Defendant Vista
Capital, LLC, in violation of certain provisions of Park’s employment agreement. (Compl., 1111 33-
34, ECF No. l). Plaintiff further alleges that Park, who had essentially unfettered access to its
sensitive business information during his employment, stole certain of that information, either by

copying it before his departure, or by hacking Plaintift’s systems thereafter in concert with the

other Defendants. (See generally i_cL). Contending that Defendants have used that stolen business
information to obtain an unfair competitive advantage, Plaintiff has asserted multiple causes of
action against Eduardo Park, Vista Capital, and its principle, Ethan Park, seeking both monetary
and injunctive relief. (Ll at 13-27).l

On August 16, 2018, Defendants Ethan Park and Vista Capital filed a motion requesting
that the Court disqualify Plaintiff s counsel, Kim, Cho & Lim, LLC, from participating in this
action. (ECF No. 25). Defendants contend that, as two of the firm’s attorneys previously
represented Defendant Ethan Park in a similar litigation, the firm’s involvement in this case, in
which it is materially adverse to Mr. Park’s interests, violates Rule of Professional Conduct l.9(a).
(See generally Def. Br., ECF No. 25-4). Plaintiff filed an opposition on September 6, 2018. (ECF
No. 27). Defendants did not file a reply.
II. LEGAL DISCUSSION

a. Disqualification - Generallv

“The Court's power to disqualify an attorney derives from its inherent authority to supervise

the professional conduct of attorneys appearing before it. Nasdaq. Inc. v. Miami Int'l Holdings,

 

L, No. 17-6664 (BRM), 2018 U.S. Dist. LEXIS 151813, at *6 (D.N.J. Sep. 6, 2018) (citing
United States v. Miller, 624 F.Zd l 198, 1201 (3d Cir. 1980)). The United States Court of Appeals
for the Third Circuit has noted that “disqualification ordinarily is the result of a finding that a
disciplinary rule prohibits an attomey’s appearance in a case.” M, 624 F.2d at 1201. The
Court of Appeals cautioned, however, that disqualification is “never . . . automatic.” Ld. To that

end, a “court should disqualify an attorney only when it determines, on the facts of the particular

 

1 Because Plaintiff starts each individual count With paragraph “l”, the Court must cite to page
numbers When referring to Plaintiff’s causes of action.

2

case, that disqualification is an appropriate means of enforcing the applicable disciplinary rule.”
Ld. In conducting its analysis, a court should consider “the ends that the disciplinary rule is
designed to serve and any countervailing policies, such as permitting a litigant to retain the counsel
of his choice and enabling attorneys to practice Without excessive restrictions.” Ld. Courts must
also remain mindful that resolving a motion for disqualification requires a careful balancing of
competing interests, “‘weighing the need to maintain the highest standards of the profession
against a client’s right freely to choose his counsel.”’ E United States ex rel. Bahsen v. Boston
Sci. Neuromodulation Corp., No. 11-1210 (MCA), 2015 U.S. Dist. LEXIS 160030 (D.N.J. Nov.
30, 2015) (quoting Citv of Atl. CitV v. Trupos, 201 N.J. 447, 992 A.2d 762, 771 (N.J. 2010)).

In this District, the Rules of Professional Conduct (“RPC”) govern the actions of counsel.
Local Civil Rule 103.1(a) provides, in pertinent pait, that “[t]he Rules of Professional Conduct of
the American Bar Association as revised by the New Jersey Supreme Court shall govern the
conduct of the members of the bar admitted to practice in the [District].” New Jersey state courts
are therefore regarded as a “primary authority” on the interpretation and application of the RPC.
Strategic Envtl. Partners, LLC v. Bucco, No. 13-5032, 2014 U.S. Dist. LEXIS 159483, *5-6
(D.N.J. Nov. 12, 2014) (citing Steel v. GMC, 912 F. Supp. 724, 732 (D.N.J. 1995)). While Local
Civil Rule 103.1(a) specifies that both the RPC and the New Jersey Supreme Court’s construction
of those Rules must be “modif[ied] as may be required or permitted by Federal statute, regulation,
court rule or decision of law”, no party contends that such a modification would be necessary or
appropriate in this case. (See generally Def.. Br., ECF No. 25-4; Pl. Br., ECF No. 27).

Under New Jersey law, “[d]isqualification of counsel is a harsh discretionary remedy which
must be used sparingly.” Cavallaro v. Jamco Prop. Mgmt., 760 A.2d 353, 361 (N.J. Super. Ct.

App. Div. 2000). Thus, the party seeking disqualification bears the burden of establishing that

disqualification would be appropriate E._ Moreover, motions to disqualify are “viewed with
‘disfavor’ and disqualification is considered a ‘drastic measure, which courts should hesitate to
impose except when absolutely necessary.”’ Alexander v. Primerica Holdings. Inc., 822 F.Supp.
1099, 1114 (D.N.J. 1993) (quoting Schiessle v. Stephens, 717 F.2d 417, 420 (7th Cir. 1983)).

b. Defendants Have Not Established that Plaintiff’s
Counsel’s Involvement in this Case Violates RPC 1.9

Defendants contend that, by virtue of Kim, Cho & Lim, LLC’s lawyers’ previous
representation of Defendant Ethan Park in similar litigation, the law firm is violating RPC 1.9(a)
by serving as Plaintiff s counsel in this matter. (w Def. Br. at 5-7, ECF No. 25-4).2 The Court
must therefore examine the requirements of that Rule in light of the circumstances of this case.

RPC 1.9(a) provides: “A lawyer who has represented a client in a matter shall not thereafter
represent another client in the same or a substantially related matter in which that client's interests
are materially adverse to the interests of the former client unless the former client gives informed
consent confirmed in writing.” On its face, that Rule requires to Court to determine: (1) whether
the lawyer previously represented a client; (2) whether that lawyer now represents a different client
in the same matter or a “substantially related” matter; (3) whether the new client’s interests are
“materially adverse” to the interests of the former client; and, if all of the foregoing have been
answered in the affirmative, (4) whether the former client has knowingly consented, in writing, to
the lawyer representing the new client.

ln T_rup@, the New Jersey Supreme Court noted that the burden of production will shift

during adjudication of a motion to disqualify counsel for an alleged violation of RPC l.9(a). The

 

2 Though Defendants do not address the issue in their brief, it Would appear that if Attomeys Lim
or Cho are found to violate RPC 1.9 with regard to this action, that conflict would apply to the
entire Kim, Cho & Lim firm pursuant to RPC 1.10.

4

T_ruM Court noted that “the initial burden of production - that the lawyers for whom
disqualification is sought formerly represented their present adverse party and that the present
litigation is materially adverse to the former party - must be borne by the party seeking
disqualification.” 992 A.2d at 771. “If that burden of production or of going-forward is met, the
burden shifts to the attorneys sought to be disqualified to demonstrate that the matter or matters in
which . . . they represented the former client are not the same or substantially related to the
controversy in which the disqualification motion is brought.” I_d. The T_ruy&s_ Court was careful
to clarify, however, that notwithstanding that shifting burden of production, “the burden of
persuasion on all elements under RPC 1.9(a) remains with the moving party, as it ‘bears the burden
of proving that disqualification is justified.”’ I_d. (intemal citation omitted).

While it is clear that Plaintiffs claims in this litigation are materially adverse to Defendant
Ethan Park, this Court is not satisfied that Mr. Park has met his initial burden of establishing a past
attorney-client relationship.3 lt remains unclear whether Attomeys Joshua Lim and Celina Cho
represented Mr. Park himself in the previous litigation in question, as opposed to entities that Mr.
Park owned or controlled, and the relevant portions of Mr. Park’s submission provide contradictory
information For instance, Mr. Park certified that Attomeys Lim and Cho “represented [him] and
[his] financial services companies” for several years while those attorneys were associated with
the Fahy & Choi firrn. (Cert. of Ethan Park 111 2-3, ECF No. 25-1). Mr. Park further stated that
Lim and Cho worked on “litigation, contracts, and general business maters”, and referred to billing
records from Fahy & Choi to support that contention. (Ld. 1[ 3). Those billing records are annexed

to the Certification of Benjamin B. Choi, a former partner in the Fahy & Choi firm. (Cert. of

 

3 Defendants do not suggest that Plaintiff’s counsel previously represented Defendant Vista
Capital, LLC or any predecessor-in-interest. (See generally Def. Br., ECF No. 25-4). The Court
has therefore limited its analysis to Mr. Park.

Benjamin B. Choi, 1111 2, 6, Ex. A, ECF No. 25-3). In describing the relevant attorney-client
relationships, however, Mr. Choi certified that Fahy Choi “served as attorneys for Nextran, Money
Marketing and other associated entities”, while noting that Mr. Park had an ownership interest in
those entities. (I_d_. 1111 2-3). Mr. Choi did not suggest that Fahy Choi also represented Mr. Park in
his individual capacity. (L). Similarly, Attomeys Lim and Cho have both represented that they
Worked on behalf of Nextran Group Inc. and Money Marketing, Inc. during their time at Fahy
Choi. (Decl. of J oshua Lim 11 5, ECF No. 27-1; Decl of Celina Cho 11 4, ECF No. 27-2). Moreover,
the billing invoices themselves do not support Mr. Park’s position. Fahy Choi sent every invoice
to Nextran and labeled each “In Reference To: Nextran Litigation Matters”, “In Reference To:
Nextran General File - Flat Fee Arrangement”, “In Reference To: Nextran Monthly Retainer” or
“In Reference To: Nextran General.” (See generally Ceit. of Benjamin B. Choi, Ex. A, ECF No.
25-3). While certain of Fahy Choi’s billing entries appear to reference pieces of litigation, (@), it
is unclear if Mr. Park was a party to any of those suits in his personal capacity.

The distinction is meaningful, given RPC 1.13(a)’s guidance that, subject to certain
exceptions inapplicable in this matter, “[a] lawyer employed or retained to represent an
organization represents the organization as distinct from its directors, officers, employees,
members, shareholder or other constituents.” While a lawyer may represent both an organization
and its owners, g RPC 1.13(e), it is unclear whether that was the case here. Defendants have not
provided enough information for the Court to make a determination on this point. While Plaintiff

specifically discussed the RPC 1.13(a) issue in its opposition, (Pl. Br. at 11-12, ECF No. 27),4

 

4 Attomey Lim explicitly stated that he has not previously represented any of the Defendants in
this case. (Decl. of Joshua Lim, 1111 3, 5, ECF No. 27-1). While, in addition to her Work on the
Nextran file, Attomey Cho recalls having a “brief conversation” with Defendant Ethan Park
regarding a “citizenship matter”, she represents: “that brief conversation was the extent of my
assistance to or representation of [Ethan] Park. Otherwise, he was never my client, and I did not

6

Defendants did not file a reply, leaving that point unaddressed. As Defendants have not established
a previous attorney-client relationship, the Court would be constrained to deny their application
on this ground alone.

Even if the Court Were to assume that Attomeys Lim and Cho previously represented Ethan
Park in connection with the Nextran litigation, Defendants’ application would still be deficient.
RPC 1.9(a) only prohibits a lawyer from taking on a representation that is the same or
“substantially related” to a matter in which the lawyer represented a former client. The record
does not reflect that the Nextran litigation matters are substantially related to the current case.

In Trupos, the New Jersey Supreme Court considered various jurisdictions’ interpretations
of RPC l.9(a)’s “substantially related” language, 992 A.2d at 773-74, and “distil[led]” those
approaches to create the following “workable standard”:

[F]or purposes of RPC 1.9, matters are deemed to be “substantially
related” if (1) the lawyer for whom disqualification is sought
received confidential information from the former client that can be
used against that client in the subsequent representation of parties
adverse to the former client, or (2) facts relevant to the prior

representation are both relevant and material to the subsequent
representation

Ld. at 774. In describing the rationale behind its formulation, the T_rupp§ Court wrote “[w]e adopt
that standard because it protects otherwise privileged communications, §§ RPC 1.6(a)
(proscribing revelation of ‘information relating to representation of a client’), while also requiring
a fact-sensitive analysis to ensure that the congruity of facts, and not merely similar legal theories,
governs whether an attorney ethically may act adverse to a former client.” Ld. (citation in original).

As noted above, Attomeys Lim and Cho bear the burden of production in demonstrating “that the

 

represent him personally.” (Decl. of Celina Cho, 11 10, ECF No. 27-2). To the extent Attomey
Cho formed an attorney-client relationship with Mr. Park by virtue of that conversation,
Defendants do not argue that her advice regarding citizenship issues is “substantially related” to
this case, Indeed, it is clearly not. The Court will, therefore, not consider it further.

7

matter or matters in which . . . they represented [Ethan Park] are not the same or substantially
related to the controversy in which the disqualification motion is brought.” T_rup@, 992 A.2d 771.
This Court finds that they have done so and will address both prongs of the m Court’s
“substantially related” test in turn.

First, this case may be “substantially related’ to the Nextran litigation if, while representing
Ethan Park in those matters, Attorneys Lim and/or Cho “received confidential information from
[Mr. Park] that can be used against [him] in [this case].” l$ at 774. The Court finds that Lim and
Cho have satisfied their “burden of production” on this point, as they have both submitted
declarations in which they disclaim ever having received such information. (Decl. of Joshua Lim
1111 6-7, ECF No. 27-1 (stating that Lim did not obtain any confidential information about Ethan
Park either during Lim’s work on the Nextran litigation or otherwise); Decl. of Celina Cho 1111 4-7
(stating that, while she attended certain meetings that included Mr. Park, she did not learn any
confidential information about him)). Mr. Park represents that Attomey Lim learned certain
confidential information about him while Working on the Nextran litigation. (Cert. of Ethan Park
1111 22-26, ECF No. 25-1). Specifically, Mr. Park contends that, by virtue of that prior
representation, Attomey Lim learned about: (1) Mr. Par ’s “emotional weakness” in connection
with testifying, Whether during a deposition or at trial; (2) Mr. Park’s strategy for
defending/settling certain cases based on the potential exposure involved; and (3) Mr. Park’s
aversion to cases involving accusations of fraud, as Mr. Park lost a previous company in
connection with similar allegations in the Nextran litigation, (Ll). Mr. Park believes that Attomey
Lim is using that information against him in this case. (Li 11 22). Mr. Park does not suggest that
Attomey Cho ever obtained any such confidential information (See generally Cert. of Ethan Park,

ECF No. 25-1). Attomey Lim expressly denies having learned the about Mr. Park’s settlement

strategy (he does not recall being involved in any settlement negotiations or even discussing
settlement strategy, and disputes ever learning about Mr. Park’s specific settlement thresholds),
aversion to testifying (he was not involved in any depositions or trial in the Nextran litigation, and
Mr. Park never otherwise told him about any “emotional weakness”), or fear of losing any
company. (Decl. ofJoshua Lim 1111 11-15, ECF No. 27-1).

The Court finds that Mr. Park, who ultimately bears the burden of establishing the propriety
of disqualification, has not sufficiently established that he conveyed confidential information to
Attomey Lim. First, the Court notes that while Mr. Park certified that Attomey Lim obtained very
specific, confidential information, including precise thresholds for settlement, he did not explain
ho_w. Mr. Park’s Certification speaks only in generalizations, vaguely stating that Attomey Lim
“leamed” or “knows” such details through his Work on the Nextran litigation, (§_Y Cert. of Ethan
Park 1111 22-25, ECF No. 25-1). Mr. Park has not certified that he personally shared that information
with Attomey Lim and has not otherwise explained the basis for his statements regarding Lim’s
knowledge (See generally i_d¢). Though Lim explicitly disclaimed Such knowledge as part of
Plaintiff s opposition and explained that he was never in a position to obtain it, (see generally Decl.
of Joshua Lim, ECF No. 27-1), Defendants never rebutted those representations in a reply. Mr.
Park’s statements, therefore, appear to be based on his own supposition. That is not a sufficient
basis for disqualification § T___rup@, 992 A.2d at 775 (“[T]here is no proof of any settlement
tactics or strategy being shared with the law firm and, because the ‘appearance of impropriety’
standard no longer has any vibrancy When gauging the propriety of attorney conduct, surmise alone

cannot support an order of disqualification.”) (emphasis added).5 Second, to the extent the

 

5 The Court must address Defendants’ argument that Attomey Lim’s statement that he “leamed a
lot from the Korean Italian brothers” (i.e., Defendant Ethan Park and his brother, non-party Tony
Park) reflects that Lim “has learned how Ethan Park will react to false accusations of criminal

9

information at issue was ever confidential, that is certainly no longer the case. By publicly filing
that information, without redaction, Mr. Park has voluntarily disclosed it to the entire World.
Defendants have not provided the Court with any authority suggesting that disqualification might
be appropriate in these circumstances lndeed, disqualifying an attorney because he or she might
be able to use now-public information does not achieve “the ends that the disciplinary rule is
designed to serve.” M, 624 F.2d at 1201. The Court must therefore move on to the Tru os
Court’s alternative basis for determining whether the cases are “substantially related.”

Under the second T_rup@ prong, this matter may be deemed “substantially related” to the
Nextran cases if “facts relevant to the prior representation are both relevant and material to the
subsequent representation.” Ld. at 774. In making this determination, the Court must conduct a
“fact-sensitive analysis to ensure that the congruity of facts, and not merely similar legal theories,
governs Whether an attorney may act adverse to a former client.” I_d. Plaintiff has satisfied its
initial burden of production by describing how only “vague similarities” link this case to the
Nextran litigation, (E Pl. Br. at 13-16, ECF No. 27) While Mr. Park represents that “this
litigation alleging computer fraud/criminal conduct is very similar to [the Nextran litigation]”,
(Cert. of Ethan Park 1111 12, 15), he does not explain how, other than to note that “[t]he charges in
the [Nextran] case, like this case, were proven to be false”, (@ at 11 16), and that Nextran “was
also in the business of providing point of sale merchant services.” (Li 1118). Defendants have not
provided an adequate description of the Nextran litigation (e.g., the timeframe, parties, claims, and

legal theories involved, the allegedly wrongful actions at issue, etc.), let alone demonstrated the

 

activity . . .” or otherwise received Park’s confidential information. (Def. Br. at 5, ECF No. 25-
4). Based on Defendants’ own submissions, Attomey Lim allegedly made that statement When
defense counsel in this case asked Lim how he knew so much about a particular area of law. (Cert.
of Stacy Yoon 1111 4-6, ECF No. 25-2). In using that statement, out of context, as proof that Attomey
Lim also learned confidential information about Ethan Park, Defendants misrepresent the record.

10

sort of factual overlap that might justify disqualification Indeed, based on the current record, the
Court finds that this case is only “similar” to the Nextran matter in that both involve allegations of
fraud or other wrongdoing in the same industry. Defendants have therefore failed to carry their
ultimate burden of establishing that this matter has a “congruity of facts” With the Nextran
litigation
In sum, as the motion record does not support a finding that Attomeys Lim or Cho

represented Defendants in connection With the Nextran litigation, or that the Nextran litigation is
“substantially related” to this case, the Court finds that Defendants have not established that Kim,
Cho & Lim, LLC’s role in this case runs afoul of RPC l.9(a). The Court will, therefore, DENY
Defendants’ motion to disqualify.
III. CONCLUSION

Based on the foregoing findings, Defendants’ Motion to Disqualify Counsel, (ECF No. 25),

is DENIED. An Order consistent With the terms of this Opinion will follow.

Q@¢WL _.i-» \\U\\q
JOSE HA. CKSON,U.S.M.J.

Cc: Hon. Jose L. Linares, Chief Judge

ll

